Citation Nr: 0824447	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1994 to January 1998 and from February 2003 to May 
2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in March 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran did not appear for a personal hearing at the RO 
before a Veterans Law Judge, scheduled in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran maintains that she began to experience knee 
problems while on active duty in 1997.  Service treatment 
records show that in August 1997 the veteran complained that 
her knees ached, and the diagnosis was chronic knee pain of 
unknown etiology. After her discharge in January 1998, she 
sought medical attention from two private physicians in 
December 1998.  Both physicians noted the veteran's history 
of knee pain and diagnosed chondromalacia of the right knee.  
While in the Reserve, she was given a physical profile for 
right knee chondromalacia in August 1999.  In November 2000, 
one of her private physicians acknowledged the veteran's 
complaints of diffuse pain in both knees, related to an 
increase in activity, and the diagnosis was tendonitis of the 
knees.  After she went back on active duty, a service 
treatment record dated in June 2003 shows that the veteran 
was seen with a complaint of right knee pain after hitting 
her knee on a door frame of a vehicle, and the diagnosis was 
patellar tendonitis versus contusion.  In March 2004, she 
complained of bilateral knee pain since June 2003, and the 
assessment was chronic knee pain.  

VA records show that in August 2004 the veteran was seen for 
knee complaints.   On VA examination in November 2004, the 
veteran described occasional locking and swelling of the 
right knee, which was exacerbated by running and repetitive 
motion.  The assessment was right knee pain, secondary to 
striking her knee on a door frame.  

In consideration of the foregoing, the record does not 
contain sufficient medical evidence to decide the claim.  

In light of the above and under the duty to assist, 38 C.F.R. 
§ 3.159, the Board determines that additional evidentiary 
development is necessary.  Accordingly, the case is REMANDED 
for the following action:

1. Verify the veteran's period of active 
service from October 1993 to February 
1994 and obtained any service treatment 
records for that period of service. 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a right knee 
disability, and, if so, whether it is at 
least as likely as not that the current 
right knee disability is related to one 
of her periods of active service, that 
is, from October 1993 to February 1994, 
or from April 1994 to January 1998, or 
from February 2003 to May 2004.  The 
veteran's file must be made available for 
review by the examiner. 

In considering the question of whether 
the current right knee disability is 
related to one of the veteran's periods 
of active service, the examiner is asked 
to consider the following: 

The service treatment records document 
initial complaints of knee pain in August 
1997; in between two periods of service, 
private medical records from J.T., M.D., 
and J.B., M.D., dated in 1998 and 
November 2000, show diagnoses of 
chondromalacia of the right knee and 
tendonitis of the knees; during her last 
period of service, service treatment 
records show a diagnosis of patellar 
tendonitis versus contusion in June 2003, 
after the veteran hit her right knee on a 
door frame, and a diagnosis of chronic 
knee pain in March 2004; and after her 
last period of service, on VA examination 
in November 2004, the assessment was 
right knee pain.

In formulating the opinion, please 
comment on the following: 

a) If the current right knee disability 
is chondromalacia, then is 
chondromalacia, first identified in 
December 1998 a continuation of right 
knee pain document in August 1997. 

b) If the current right knee disability 
is chondromalacia, but not related to 
right knee pain in August 1997, then the 
current chondromalacia, pre-existed 
service from February 2003 to May 2004, 
and was chondromalacia made permanently 
worse during service from February 2003 
to May 2004, when the only relevant entry 
shows that in June 2003 the veteran 
complained of right knee pain after 
banging her knee on a door frame of a 
vehicle, and the diagnosis was patellar 
tendonitis versus contusion, followed in 
March 2004, by the assessment of chronic 
knee pain.

If the current right knee disability is 
unrelated to an injury or disease or 
event of service origin, please render an 
opinion as to whether it is at least as 
likely as not that the current right knee 
disability, if any, was aggravated by the 
service-connected left ankle and left hip 
disability, that is, the current right 
knee disability permanently increased in 
severity beyond the natural progression 
of the condition. 

In formulating the opinion, the term 
"at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against 
causation is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3. Upon completion of the foregoing, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, provide 
her with a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


